DETAILED ACTION

This action is in response to the amendment filed on 07/13/2022.

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1,2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2012/0074149) in view of Delgado (US 2010/0065465).
 
Regarding claim 1: Roth discloses a  dining tray covering element (figure 2) comprising: a first portion (12, figure 2) configured to cover an upper surface of a dining tray (i.e. the interior of tray 30,see fig 3), the first portion extending in a length direction and a width direction; and a second portion (i.e. flaps 13 between fold lines 25/18 and 20/27; and flaps 15) which creates an outer edge along a perimeter of the first portion and which is configured to cover an outer edge and an upper edge of the tray (see figures 3 and 4), the second portion comprising third portions (i.e. portions on flaps 13 above fold lines 25 & 27, respectively) located at outer ends of the second portion in the length direction, respectively, the third portions being configured to protrude in the length direction from lateral outer edges of the tray (see figs 3 and 4) and to bend downwards and fold around the lateral outer edges the tray (see figs 3 and 4), respectively, in order to cover a lower edge of the tray so that when a user is holding the tray covered by the tray covering element, the user does not touch the tray and comes into contact solely with the tray covering element (see fig 4), wherein the tray covering element is configurable from a resting condition (i.e. the position shown in fig 1) in which the tray covering element is stacked together with a plurality of other tray covering elements (they are stacked in box 10, fig 1), to a first working condition in which the tray covering element is resting, spread out, on the tray (i.e. the position when the covering element is first placed in the tray), and to a second working condition (as shown in figure 4) in which the third portions extend beyond the lateral outer edges of the tray and fold around the lateral outer edges of the tray, respectively, to cover an undersection of the tray that will be occupied by the user's hands.
 Roth does not disclose wherein a tab  is arranged so as to project only from a central portion of  an outermost edge of the second portion in the width direction such that the tab can be grasped by a person other than the user while positioning the dining tray covering element on the dining tray without contacting any other portion of the dining tray covering element (note that this is an intended use and the tab of Roth would be capable of functioning as claimed, and this reads on the limitations).
Delgado, however, discloses a flexible placemat (10, fig 2) wherein a tab (78 and/or 74, fig 2)  comprising an arcuate portion (i.e. the portion that extends in an arc, fig 2) is arranged so as to project only from a central portion (i.e. the region approximately circumscribed by the ends of the tab 78, fig 2) of an outermost edge of the placemat in the width direction such that the tab can be grasped by a person (¶0024, fig 2).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Roth to include the tabs (78 and 74) in a central portion of the second portion, so that a user could easily use the tabs to easily hold and/or carry the covering element. This would be especially useful if items were stored within the covering element because the tabs would help a user to bring the edges together to better secure the items within the covering element.  
When combined, as applied above, the tab would be capable of being grasped by a person other than the user while positioning the dining tray covering element on the dining tray without contacting any other portion of the dining tray covering element (note that this is an intended use and the combined teachings of Roth and Delgado would be capable of functioning as claimed, and this reads on the limitations).

With respect to the limitation that the tray is a dinning tray and that the tray covering element is a dinning tray covering element; the tray and covering element of Roth would be capable of being used for dinning, and thus reads on the limitations.  For example, a person, such as a TSA employee, could utilize the cover and tray to eat a sandwich from.  
Regarding claim 2: Roth discloses wherein the second portion includes bends or die-scores (i.e. score lines 18, 14, 20, 16, figs 2 & 3, ¶0021) configured to allow a component material of the tray covering element to be bent in order to smoothly adapt to the conformation of the tray.
	Regarding claim 4: Roth discloses that each third portion includes a protrusion (i.e. the portion of flaps 13 above score lines 26 and 28, respectively, fig 2) positioned so as to extend from the third portion so as to form a pair of handles so that the user can hold the tray via the handles of the tray covering element (see figure 4).
	Regarding claim 5: Roth discloses that the tray covering element may be made from a sheet of paper (¶0021) which is a material known to be recyclable. 
	Regarding claim 6: Roth discloses that the tray covering element is capable of being stackable with other tray covering element (see figure 2, a user could stack multiple elements).  
	Regarding claim 7: Roth discloses that wherein the tray covering element is capable of functioning as a placemat (see figures 2, 3 and 4) which is configured to be customizable with advertisements (¶0025).
4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth and Delgado, as applied to claim 1 above, in view of Clarke (US 2,531,255).
Regarding claim 8: Roth discloses that the second portion extends so that the second portion covers the outer edge of the tray (see figures 2, 3 and 4).  Roth does not disclose that the second portion includes bellow folds.
Clarke, however, discloses a similar paper insert (fig 1) that includes a first portion (10, fig 2) and a second portion (12 and 21, fig 2) that may be expanded and wherein the second portion includes bellow folds (at lead line B, fig 2, col. 2 ll. 40-45).  Clarke teaches that the insert may be collapsed during shipment but erected when in use (col. 1 ll. 20-33).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Roth’s tray covering elements to include bellow folds on the second portion, as taught by Clarke (i.e. in the corners at the connection between the first portion and the second portion), because it would provide additional strength and robustness to the element while still permitting the element to be folded during shipping.  The bellow folds would also be desirable because they would eliminate the space between the flaps, which would provide for a more sanitary insert because it would help to prevent bacteria or viruses from gaining access to the top surface of the insert.  

Response to Arguments
Applicant's arguments filed 07/13/22 have been fully considered but they are moot in light of the new reference Delgado applied in the above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20170027347 shows a flexible mat 306 with a tab
20100092108 teaches a centrally located loop tab 2
20070138198 discloses an arcuate shaped tab 30
20070131741 discloses a mat with a centrally located tab (fig 2)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733